Eager, J.
(dissenting). I would confirm the determination of the respondent, State Liquor Authority, insofar as it cancels the restaurant liquor license of the petitioner. Neither constitutional mandate nor statutory provision precludes the Authority from considering the proofs obtained as a result of the searches and seizures conducted by police officers and referred to in the majority opinion; and public policy considerations fully support the Authority’s action in receiving such proofs in the proceeding before it.
Even if we assume that the searches and seizures by the police officers were not properly authorized (although I am of the *233opinion that the Authority was entitled to find otherwise for the purpose of license cancellation proceeding — See Alcoholic Beverage Control Law, § 17, subd. 7; § 106, subd. 15; State of New Jersey v. Zurawski, 89 N. J. Super. 488, affd. - A. 2d - [May 9, 1966]), nevertheless, the Authority was entitled to receive the evidence secured by the police officers. Absent statutory proscription against the receipt by the Authority of such evidence, the validity of the licensee’s objection to the use of the evidence depends upon the effect to be given the constitutional interdiction against unreasonable searches and seizures.
In New York, immunity from search and seizure was long considered as “ the creature, not of constitution but of statute ”; and, until 1938, there was no immunity except as prescribed by statute. (People v. Defore, 242 N. Y. 13, 25.) As recommended by the New York State Constitutional Convention of 1938, the statutory restraint against unreasonable searches and seizures was incorporated into the State Constitution but the Convention rejected proposals to adopt an exclusionary rule in New York. (N. Y. Const., art. I, § 12; People v. Richter’s Jewelers, 291 N. Y. 161; People v. La Combe, 170 Misc. 669.) Until the decision of the United States Supreme Court in 1961 in Mapp v. Ohio (367 U. S. 643), it was held here that the constitutional restraints, including that of the Fourth Amendment (U. S. Const.) against searches and seizures would not be given the effect of barring the use in our State courts of evidence procured as a result of an unlawful search and seizure. The evidence so procured was generally held admissible in all criminal and civil proceedings. (See People v. Defore, supra; People v. Adams, 176 N. Y. 351, affd. 192 U. S. 585; People v. Richter’s Jewelers, supra; Sackler v. Sackler, 15 N Y 2d 40; People v. La Combe, supra.) The United States Supreme Court, however, in Mapp v. Ohio (supra), reasoned and decided that henceforth the due process clause (14th Arndt.) would be given the effect of precluding State action tending to contravene the Fourth Amendment. “ The core of the Fourth Amendment prohibiting unreasonable searches applies to the States through the Due Process Clause of the Fourteenth Amendment. Wolf v. Colorado, 338 U. S. 25 ”. (Frank v. Maryland, 359 U. S. 360, 373 [concurring opn. of Whittaker, J.]) Under the Mapp doctrine, the evidentiary use by the Authority of the product of an illegal search and seizure would be constitutionally prohibitive only if such use tended to deprive the licensee of property without due process of law.
The license of the petitioner, however, as in the case of all licenses issued under the Alcoholic Beverage Control Law, was *234issued subject to “ a statement in substance that such license shall not be deemed a property or vested right, and that it may be revoked at any time pursuant to law.” (Alcoholic Beverage Control Law, § 114, subd 4, par. [d].) The liquor license is not a right but a privilege (Matter of Katz’s Delicatessen v. O’Connell, 302 N. Y. 286, 288, 289), and a license conferring upon the licensee the privilege to sell intoxicating liquors is not in any sense “property” within the protection of the due process clause. (2 N. Y. Jur., Alcoholic Beverages, § 21, p. 531; 35 N. Y. Jur., Licenses, § 1; Tracy v. Ginsberg, 205 U. S. 170; Matter of Yates v. Mulrooney, 245 App. Div. 146; Tokaji v. State Bd. of Equalization, 20 Cal. App. 2d 612.) Thus, in a proceeding for cancellation of a license, there exists no constitutional restriction precluding the consideration by the Authority of the proofs uncovered by the officers.
The vacatur of the search warrants for lack of probable cause and the suppression of evidence obtained in the alleged searches and seizures was effective merely to preclude the use of the evidence “in any criminal proceeding”. This is the extent of the statutory proscription and the holding’ of the decisions. (Code Crim. Pro., § 813-c; People v. Rainey, 14 N Y 2d 35; People v. Fino, 14 N Y 2d 160.) The proceeding before the Authority for the cancellation of a liquor license, although a quasi-judicial proceeding, is not criminal or quasi-criminal in nature. Insofar as the proceeding sought to recall or terminate the licensee’s privilege to sell liquors, it may not be properly classified as one to impose a penalty or a forfeiture. If, additionally to the cancellation of the license and, as here, the Authority also determines that it shall make and enforce a claim upon the licensee’s bond, such claim is enforcible by independent suit, civil in nature, to be maintained in a court of competent jurisdiction (see Alcoholic Beverage Control Law, § 112).
In any event, the Authority was not a party to the proceedings controverting the search warrants and it is not bound by the determinations vacating the warrants and suppressing the evidence. Irrespective of the validity of the warrants, the Authority had the right to determine for itself whether or not the searches and seizures were unreasonable and without probable cause. Constitutional immunity is granted not from all searches and seizures, but only from such as are “ unreasonable ”. (U. S. Const., 4th Amdt.; N. Y. Const., art. I; 79 C. J. S., Searches and Seizures, § 8, p. 786; People v. Richter’s Jewelers, 265 App. Div. 767, 771, affd. 291 N. Y. 161, supra; Burke v. Kingsley Books, 208 Misc. 150, 169, affd. 1 N Y 2d 177, affd. 354 U. S. 436.) “ The constitutional guaranties against unreasonable searches and *235seizures are intended for the protection of private rights only, and do not interfere with investigations into matters of a public or quasi-public nature or in which the public has an interest.” (4 Wharton’s Criminal Law and Procedure, Search and Seizure, § 1531, p. 135.) I would hold that the record here was not lacking in substantial evidence supporting a determination by the Authority that the actions of the police officers were fully justifiable at least as the basis for the cancellation by the Authority of the petitioner’s license.
Finally, the interests of justice and public policy of the State will be circumvented by a denial of the right of the Authority to use the evidence peaceably obtained by the officers in the performance of their duties. As clearly revealed by the long line of decisions, the rejection by the Constitutional Convention of 1938 of proposals to change the New York exclusionary rule and the lack of action by the Legislature in the matter, the public policy of this State is not to expand the exclusionary rule beyond that required in the interests of due process and in the interests of justice. (See People v. Defore, 242 N. Y. 13, 23, supra; People v. Richter’s Jewelers, 291 N. Y. 161, 168, supra.) “ The interests of justice will not be promoted by the announcement by the courts of new exclusions, since the process of investigating the truth in courts of justice is an indispensable function of society and since ‘ judicial rules of evidence were never meant to be used as an indirect method of punishment ’ of trespassers and other lawless intruders (8 Wigmore, Evidence [McNaughton rev.], § 2183; Commonwealth v. Dana, 2 Met. [43 Mass.] 329 [1841]).” (Sackler v. Sackler, 15 N Y 2d 40, 44, supra.)
‘ ‘ Application of the broad restraints of due process compels inquiry into the nature of the demand being made upon individual freedom in a particular context and the justification of social need on which the demand rests. ’ ’ (Frank v. Maryland, 359 U. S. 360, 363, supra.) The inquiry here by the Authority and its utilization of the particular proofs, was justified in furtherance of the public interest for the protection of the health, welfare and safety of the people of the State. (.See Alcoholic Beverage Control Law, § 2.) It is well known that the liquor traffic, when placed in the hands of an irresponsible licensee, is fraught with danger to the public. So, policy requirements, flowing from the public interest which is of paramount importance, should preclude a licensee, guilty of illegality, from claiming the benefit of the exclusionary rule for the purpose of continuing to exercise a privilege which should he cancelled in the public interest.
*236To render the police searches here unavailable to the Authority not only clashes with the long-established public policy of this State but also constitutes an undue interference with the broad discretionary powers intended to be vested in the Authority for the public good.
Botein, P. J., Rabin and Bastow, JJ., concur with Breitel, J.; Eager, J., dissents in opinion.
Determination annulled, on the law, without costs or disbursements to either party.